Sawyer, J.,
(concurring.) This case having been regularly called for trial, the plaintiff offered in evidence the bonds and coupons set out in the complaint, to the introduction of which the defendant objected, on the ground that the complaint does not state a case sufficient to justify the introduction of any evidence whatever; or, in other words, that the facts stated in the complaint do not make a case which entitles the complainant to any judgment or relief against the defendant, or upon which the defendant is in any respect liable to be sued. The counsel of both parties treated the objection as, in effect, a demurrer to the complaint, on the ground that the facts set out, taken as true, do not constitute a' cause of action, and they argued the question very elaborately on that hypothesis.
*715The first question that meets us at the threshold of the discussion is whether the defendant — the municipal corporation, the city and county of San Francisco — is, in any sense, the obligor on Ihe bonds, or whatever the instruments in suit may be properly termed, or whether it is in any way a party to the transaction out of which these instruments arose, in such sense as to cast any liability or duty upon the municipality in its corporate capacity.
In my judgment the instruments sued on are not bonds of the city and county of San Francisco, and the city and county of San Francisco, in its corporate capacity, does not stand in any such relation to these obligations as renders the corporation liable to be sued upon them for any purpose. The act under wdiieh the Instruments sued on purport to have been issued is not ail amendment of the city charter, and it does not purport to enlarge the powers or duties of the corporation, or of its officers, in their capacity as officers or agents of the corporation. It does not confer any authority whatever upon the corporation to do any act in its corporate capacity, or impose any dut\? or obligation upon the municipality relating to the opening aud dedication to public use of Montgomery avenue. The corporation is not authorized to do the acts necessary to the opening and dedication of the street to the public use contemplated by the act, or required to see that the costs of the work, upon completion, shall be collected or paid; in short, the corporation, as such, is neither required nor authorized to perform any act in relation to the opening and dedication of the avenue, or in relation to payment therefor, when accomplished. Clearly, it seems to me, the state has undertaken to do this work through the instrumentalities chosen by itself, of which instrumen-talities the corporation called the city and county of San Francisco is not one. Some of the officers of the city, it is true, are designated as instrumentalities for carrying out the scheme provided for; but, hi carrying it out, they do not act by virtue of any authority derived under the charter of the corporation, or any act amendatory of the charter, or enlarging its powers, or under the authority of the corporation, but they act solely by authority of the act in question, independently of any' act of the corporation; their designation by their official titles being only descriplio yersonarum, to indicate the particular parties chosen for the work.
The act describes a specific tract of territory, within the city and county of San Francisco, by metes and bounds, and then declares that “it is hereby taken and dedicated for an open and public street, and, when 'paid for as hereinafter provided, the title thereto shall vest in the said city and county for such purposes forever, as the title of other public streets in said city and county now is vested.” This, with a provision for subsequent improvement and care, is the only one in the whole act in which the city and county, in its corporate capacity, is brought into any relations with the improvement contemplated; and this relation only commences after the work of dedication and open*716ing is fully completed and paid for by the agencies, and in the manner appointed by the act. The expenses of dedication to public use, and opening the avenue, are to be paid for by assessments on a district of land specifically described and designated by the act as benefited by the improvement. The board of public works provided for is not a board of public works of the city and county of San Francisco, with powers derived under the charter of the city, or any act enlarging those powers, or acting by authority of the corporation or its charter. It is not one of the branches of the municipal government. This board is a special board of public works created by the statute, without any reference to the powers and duties of the corporation to carry out this particular improvement undertaken by the state, without reference to or any action of the corporation, and without consulting its pleasure. It is, it is true, composed of three persons, who are also officers of the corporation, and their official name is used to designate the individuals who are to constitute the board. But their individual names might just as well have been used, or any other three persons, having no connection with the corporate government, might, have been appointed to perform precisely the same acts; and had this been done, there would be just as good ground for considering them agents of the corporation, and not instrumentalities employed by the state itself to carry out its purposes, as there is now to consider the board, as an agent of the municipality, and .not an instrumentality of the state. Doubtless, the legislature might have enlarged the powers of the corporation, or conferred the authority or imposed the duty upon it to perform the contemplated work, but it did not see fit to do so. “The mayor, tax collector, and city and county surveyor” of the city and county of San Francisco, — that is to say, the persons who, for the time being, fill those offices, — are “created a board of public works within the meaning and intent of this act, and, as such board, are hereby authorized, empowered, and directed to perform all and singular the duties herein enjoined upon the board of public works as herein provided.” A salary of $2,000 per annum is allowed to .each for his services in such board, payable out of the “Montgomery avenue fund,” tó be assessed upon the property benefited as a part of the expenses of .opening the avenue. Section 25 provides that “the board of public works shall provide itself with an official seal, which shall be used to verify such acts of the board as are herein described to be done under the seal of the board;” thus, apparently, making it an independent corporation, or quasi corporation, for the purposes of the act. Section 8 requires the board, at the proper stage of proceedings, to prepare and issue bonds for an amount in the aggregate “necessary to pay and discharge all said damages, costs, and expenses;”’ “said bonds shall be known and designated as ‘Montgomery Avenue Bonds,’ and the bonds shall be signed by all the members ‘of the board,’ and the seal thereof shall be affixed to each bond.” There is nothing to authorize the issue of bonds by or in the nanie *717of tlie municipal corporation. They are to be issued by the board specially created for the purpose, under its own seal, provided for by the act, and not under the seal of the municipal corporation, and not signed by the mayor as mayor or agent of the city. Under section 11 a fund'sufficient for the purpose for payment of the coupons and redemption of the bonds is to be levied, assessed, and collected “in the same manner as other taxes in said city and county are levied, assessed, and collected upon lands within the district supposed and determined by the act itself to be benefited. Thus the same machinery and instrumentalities used for collecting other state as well as city taxes are adopted for assessing and collecting the special tax provided for the purposes of the act. The moneys so collected are to be paid, not into the treasury of the city and county, as a part of its corporate funds, but to the treasurer of the city and county, personally designated for the purpose, and is “to constitute the Montgomery avenue fund,” “to be paid out by said treasurer only in payment of the coupons attached to said bonds, *' * *” and “in redeeming the bonds issued in pursuance of the provisions of this act.”
The fund thus provided is set apart for this specific purpose, having no connection with the funds of the municipality under the sole charge and management of the board of public works, and the person who happens, for the time being, to be treasurer. The municipal corporation, as such, has no power or authority over it, — nothing whatever to do with it. Nor has the board of supervisors, the legislative and governing body of the corporation. It is under the exclusive authority and control of the agents of the stale, especially designated by the act to carry out the will and purpose of the state, as manifested by the act.
As if not enough to declare its purpose to make the improvement, to designate its own instrumentalities, and point out the mode of executing its will, leaving nothing to be done on the part of the corporation, or of its legislative and governing body, and to carefully avoid bringing the corporation or its legislative body into any relations whatever with the work, and as if to cut off all possibility of doubt upon the subject, it was expressly provided, in the last section but one of the act, “that the city and county of San Francisco shall not, in any event whatever, he liable for the payment of the bonds, nor any part thereof, provided to be issued, under this act; and any person purchasing said bonds, or otherwise becoming the owner of any bond or bonds, aceej)ts the same upon that express-stipulation and understanding. ” Thus the statute in no provision authorizes the city and county of San Francisco, in its corporate capacity, or by the board of supervisors, its legislative and controlling body, or otherwise, to d-o anything in the matter of opening and dedicating to public use Montgomery avenue, or to meddle with the funds provided for the purpose, or to assume any obligation or responsibility in the matter. The act imposes no obligation or duty upon the corporation or upon its con*718trolling body, nor does it even confer (any power to act in any manner in regard to the work of opening Montgomery avenue, while, on the contrary, it expressly provides that it “shall not, in any event whatever, he liable for the payment of the bonds, nor any part thereof, provided, to be issued under this act.”
The act does not authorize the issue of any bonds of the corporation, and the board of public works must have so understood the statute, for it did not, in fact, issue any such bonds. The instruments set out in the complaint, neither in substance, in form, nor in law, can be regarded as bonds of the city and county of San Francisco. They do not purport upon their face to be such, and there was no authority in the board to make them such. The only provisions in the whole act which bring the municipal corporation, in its corporate capacity, into any relations with the opening of the avenue are the provisions in sections 1 and 16 relating to its diposition after the work is both done and paid for, as provided in the act, — after the will of the state has been carried out, and the purpose of the act fully accomplished. The provision of section 1-is that the land described, “taken and dedicated for an open public street,” “when paid for, as hereinafter provided, the title hereto shall vest in said city and county for such purposes forever, as the title of other public streets jn said city and county is vested.” Thus, after opening and dedicating the avenue to public use, and paying for it in the manner provided, which was the task assumed to be performed by the state, the street is donated to the city; and until all this is fully accomplished, the city, in its corporate capacity, has nothing at all to do with the matter. And then, as a consideration for opening and dedicating the land for the avenue, procuring and vesting the title in the city and county, section 16 imposes an obligation on the corporation to, thereafter, sewer, grade, sidewalk, plank or pave the avenue, as in the case of other streets already dedicated to public use. The provision is:
“The said Montgomery avenue, when opened, shall be sewered, graded, sidewalked, and planked and paved by the municipal authorities in accordance with the rules, regulations, statutes, and ordinances applicable to the other public streets of the city and county of San Francisco.”
Thus the state-assumes the duty and work of dedicating and opening Montgomery avenue, and providing for payment by a fund assessed upon the property determined by itself to be specially benefited by the improvement, and, when its task is fully accomplished, turns the avenue over to the municipal corporation, to be thereafter improved, under its direction and authority, in the same manner as other public streets are improved, in pursuance of the powers conferred on it by its charter. And, until the avenue was thus opened and turned over to the municipality, the city and county, through its legislative controlling bodyuor otherwise, had no corporate control over or relation to the'matter, and had nothing to do with it.'
These bonds were issued in connection with that portion of the *719work assumed by and carried on exclusively by the state, and under its direction, and with which the corporation had no concern. The board of public works, and other parties designated by the Montgomery avenue act to perform the duties therein indicated, performed such duties solely by authority of that act. The duties were not performed by virtue of any authority of the municipal charter, or of any other act conferring power or authority upon the municipal corporation. The consent of the corporation was in no way obtained or asked. The acts were solely performed in pursuance of the express, direct command of the statute itself, wholly irrespective of the will or the charter powers of the corporation. They were not performed in the exercise of corporate powers, and they were in no sense corporate acts: The authorities are numerous establishing the proposition that parties so acting by express direction of the statute, without the authority of the municipal corporation, and not acting by virtue of the powers conferred on the corporation by its charter, do not act as officers or agents of the corporation, and the corporation not being the principal, their acts are not the acts of the corporation, — they are but the agencies employed by the directing power for the accomplishment of its own purposes.
The folio-wing are some of the authorities establishing this self-evident proposition, and it will be sufficient to cite the cases, without analyzing or commenting upon them in detail: Sheboygan Co. v. Parker, 3 Wall. 96; Horton v. Town of Thompson, 71 N. Y. 521; Board Park Com’rs v. Detroit, 28 Mich. 244, 245; People v. Chicago, 51 Ill. 17; Hoagland v. Sacramento, 52 Cal. 149; Tone v. Mayor, 70 N. Y. 165; New York & B. S. M. & L. Co. v. Brooklyn, 71 N. Y. 584. In Horton v. Town of Thompson, supra, the court said:
“In the present case no action on the part of the town in its corporate capacity, or on the part of any of its officers, was required by tlio act, or was taken. The money was to be borrowed, and the bonds issued by commissioners to be appointed in the manner prescribed by the law. These commissioners were in no sense town officers, nor did they represent the town." Page 521.
The strongest case cited in opposition to the views expressed, and to support the position that the opening of Montgomery avenue was a municipal and not a state undertaking, for which the municipal corporation is liable, is that of Sage v. City of Brooklyn, 89 N. Y. 189. But there were several clauses in the statute involved in that case, upon which the court relied and rested its decision, that are wholly -wanting in the Montgomery avenue case. “Thus,” says the chief justice, who delivered the opinion of the majority of the court, “by the third section it is declared that the lands * shall be deemed to have been taken by the city of Brooklyn for public use.’ ” Id. 197. “That the improvement of Saekett street was regarded by the legislature of the state as a city and not a state improvement, also plainly appears from the supplementary act, chapter 592, Laws 1873. The park commissioners were, by that act, authorized and directed to improve Saekett *720street by grading, paving, planting shade-trees, constructing carriageways, etc., and by the fourth section the city ivas required to issue its bonds for the purpose of raising money to pay the expenses of the improvement, and the money collected on assessments was directed to be paid to the commissioners of the sinking fund for the redemption of the bonds.” Id. 198. Thus, by the express terms of the statute, the land was “deemed to be taken by the city,” and the city was expressly made primarily liable, and required to issue its own bonds, and reimburse itself from assessments on the property benefited. There is nothing of this kind in the Montgomery avenue act, and nothing even looking fin that direction. So, also, referring to section 16 of another act as applicable, the chief justice says: “The direction in section 16, that the comptroller shall pay the land damages, is absolute and unqualified. It is not a direction to pay them out of the assessments when collected, or out of any particular fund.” Id. 199. Again: “The city, under that statute, [Supplemental Act 1873,] was required, primarily, to advance the necessary funds. The provision in the act of 1873 furnishes a strong inference in favor of the claim that the legislature, by incorporating section 16 of the charter into the act of-1868, intended to impose upon the city the duty, either primary or ultimate, of paying the land-owners.” Id. 200. On these and other similar provisions the decision was rested. Yet, in the face of these strong provisions of the statutes, showing that the acts in question were intended to be municipal and not state acts, and expressly imposing the liability on the city, those two able judges, of long service and ripe experience, Eabl and Rapallo, dissented, iñ a clear and cogent opinion, and held the work to be a state and not a municipal work, for which the corporation was not liable. Said Mr. Justice Earl in the case:
“The land was taken and appropriated by the direct act of the legislature, and, by the same act, the park commissioners were appoiuted to enter upon the land and make the improvement. They were not agents of the city, but state agents. They were not officers of the city, and, in what they did, they did not represent the city, and had no authority in any way to bind it, and could in no way make it responsible for these awards. They had the precise authority conferred upon them by the act, and no other; and the liability of the city for their acts, or for the.land taken, or awards made, is not so much as hinted at by the act. For the position that the park commissioners were not agents of the city, for whose acts the city could be made responsible, the cases of Maxmilian v. Mayor, 62 N. Y. 160; Tone v. Mayor, 70 N. Y. 157; and New York & Brooklyn Saw-mill & Lumber Co. v. City of Brooklyn, 71 N. Y. 580, are abundant authority. The general rule, as deduced from these cases, is that a municipality is not liable for the acts or omissions of an officer in respect to a duty specifically imposed upon him which is not connected with his-duties as agent of the corporation, and that such a corporation is only liable for the acts or omissions of officers in the performance of duties imposed upon the principal.” Id. 204.
But, conceding the case to be well decided, the court, in its decision, rested upon express provisions of the statute, making the city *721of Brooklyn responsible, and the case now in hand is entirely different. There is no such provision in the Montgomery avenue act. That act is absolutely barren of any such or similar provisions.
The other cases apparently most confidently relied on to show the liability of the city are Jordan v. Cass Co. 3 Dill. 185, and Davenport v. County of Dodge, 105 U. S. 238. The bonds in the former case were issued by t,he county in the name of the county, by express direction of the statute. In the latter case the bonds were issued by the county commissioners, the governing body of the county, in pursuance of an express jjrovision of the statute, for a precinct indebtedness. It was held by the supreme court, following the construction adopted by the supreme court of Nebraska, that the county was liable upon the bonds under the statute authorizing the issue of county bonds for the precinct indebtedness, but it was held that the indebtedness was to be satisfied out of funds collected from the precinct. In Meath v. Phillips Co. 108 U. S. 555, S. C. 2 Sup. Ct. Rep. 869, the supreme court, referring to this case and the case of Cass Co. v. Johnson, 95 U. S. 360, said:
“In the case of Cass county, the law provided iu terms for an issue of Ponds in the name of the county; and in that of the county of Davenport, we construed the law to he, in effect, the same. Consequently, there were, in those cases, obligations of counties, payable out of special funds.”
These eases are therefore entirely different from the case under consideration. On the contrary, the case of Meath v. Phillips Co., just cited, is decisive in favor of the proposition maintained in this opinion, that where the state, or some other district or organization, employs certain officers, designated by their official names, of a city or county, in pursuance of the statute, as agents or instrumentalities for accomplishing its own proper purposes, such officers, in performing the acts thus required, do not act as officers or agents of such city or county, but as agents or instrumentalities of the state, or other district or organization, for which the services required by the statutes are performed. 108 U. S. 554, 555; S. C. 2 Sup. Ct. Rep. 869.
It is clear to my mind, both upon principle and authority, that the city and county of San Francisco is not in substance, or in form, an obligor, on or party in any sense to, the bonds and coupons sued on; that under the Montgomery avenue act it could not have been legally made an obligor on or party to the bonds issued in pursuance 1 of the act; and that, in its corporate capacity, it has no relation to tho.se bonds, and no duties to perform in connection therewith. The duties to be performed, whatever they may be, in connection with the bonds and coupons in suit, by parties who are also officers of the city and county San Francisco, are, in my judgment, to be performed by them under the provisions of the statute, as agencies or instru-mentalities of the state, and not as agents or officers of the city. It follows, necessarily, that the city and county of San Francisco, in its *722corporate character, is in no respect chargeable with any liability of any kind upon the instruments sued on.
There being no liability of any kind, and no duty to perform by the municipality, in its corporate capacity, in relation to said instruments, no action or judgment can be rendered in the case that ¿j J.I avail anything as a foundation for proceeding by mandamus to compel the assessment and collection of a fund for the payment of the coupons, and ultimate redemption of the obligations in question. For that, or any other purpose, looking to the collection of the money claimed to be due, the action might just as properly be brought against the city of Oakland as against the city and county of San Francisco.
The property holders of the district liable to be'assessed, under the Montgomery avenue act, with respect to their lands, and the indebtedness in question, do not, under the act, stand, in any respect, in privity with the corporation, — the city and county of San Francisco, —and, in relation to the instruments in suit, the municipality does not represent either the owners or the lands. Any judgment against the city, in this action, could not bind or conclude tire owners or their property, neither being, in any sense, parties or privies to parties to the suit. The judgment, under such circumstances, could not afford any valid or legal foundation for proceedings by mandamus against the parties charged with'the duty of assessing and collecting the Montgomery avenue bond tax; for in that capacity they are not officers, agents, or instrumentalities of the municipal corporation; and they are not -in privity with it. A mandamus, in the national courts, is in the nature of process to execute a valid judgment; and it must be against the judgment debtor or obligor, or some one representing the judgment debtor or obligor. A proceeding by mandamus against the parties charged with assessing and collecting the tax in question, based upon a judgment in this case, would be very much like proceeding by an execution against B., to satisfy a judgment against A., between whom there is no legal relation whatever, affected by or affecting the judgment.
If the views expressed are sound, the complaint presents no cause of action against defendant, and the facts alleged, and offered to be proved, are wholly immaterial. It would be but a waste of time to occupy the attention of the court in taking testimony which cannot prove, or tend to prove, any valid cause of action. The complaint is wholly insufficient, and the pleadings present no material issue. For the reasons stated in this opinion, and in the opinion of the presiding justice, in which I concur, the objection to the introduction of the evidence offered must be sustained.